NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                   JAMIE RUTH FAIZ-FAHMY, Appellant.

                              No. 1 CA-CR 21-0544
                               FILED 8-2-2022


            Appeal from the Superior Court in Yavapai County
                         No. P1300CR202000090
            The Honorable Debra R. Phelan, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL


Nicole Countryman Attorney at Law, Phoenix
By Nicole Countryman
Counsel for Appellant



                        MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Paul J. McMurdie and Judge Angela K. Paton joined.


G A S S, Vice Chief Judge:
                           STATE v. FAIZ-FAHMY
                            Decision of the Court

¶1            Jamie Ruth Faiz-Fahmy appeals her conviction and probation
grant under Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104
Ariz. 297 (1969). Faiz-Fahmy’s counsel searched the record and identified
no arguable, non-frivolous question of law. Counsel asks this court to
review the record for fundamental error. This court gave Faiz-Fahmy an
opportunity to file a supplemental brief in propria persona. She has not done
so. Because we find no error, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2           This court views the facts in the light most favorable to
sustaining the jury’s verdict and resolves all reasonable inferences against
Faiz-Fahmy. See State v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3           In 2019, the State charged Faiz-Fahmy with four felonies. In
December 2019, the superior court held a status conference. Faiz-Fahmy
was present. The superior court set a status conference for January 13, 2020,
and told Faiz-Fahmy she had to appear at that January status conference.
Faiz-Fahmy responded “okay” but failed to appear.

¶4             A grand jury indicted Faiz-Fahmy for failure to appear in the
first degree, a class 5 felony. See A.R.S. § 13-2057.A. Following a trial, a jury
convicted Faiz-Fahmy of the charged offense. The superior court
suspended the imposition of a sentence and placed Faiz-Fahmy on two
years of supervised probation.

¶5            Faiz-Fahmy timely appealed. This court has jurisdiction
under article VI, section 9, of the Arizona Constitution, and A.R.S. §§ 13-
4031 and 13-4033.A.1.

                                  ANALYSIS

¶6            This court has read and considered counsel’s brief and fully
reviewed the record for fundamental, reversible error and finds none. See
Leon, 104 Ariz. at 300; State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).

¶7            All the superior court’s proceedings complied with the
Arizona Rules of Criminal Procedure. The record shows Faiz-Fahmy was
present for, and represented by counsel at, all critical stages of the
proceedings. See State v. Bohn, 116 Ariz. 500, 503 (1977); State v. Conner, 163
Ariz. 97, 104 (1990). Based on the parties’ stipulation, the superior court
empaneled a jury of eight jurors and one alternate. See A.R.S. § 21-102.B.
The record shows no evidence of jury misconduct. The superior court
properly instructed the jury on the elements of the charged offense, the


                                       2
                          STATE v. FAIZ-FAHMY
                           Decision of the Court

State’s burden of proof, and Faiz-Fahmy’s presumed innocence.
Additionally, the superior court gave Faiz-Fahmy an opportunity to speak
at sentencing, though counsel advised her not to do so. And the superior
court acted within its statutory authority when it suspended Faiz-Fahmy’s
sentence and imposed two-years’ probation. See Ariz. R. Crim. P. 26.9,
26.10(b)(1); A.R.S. §§ 13-2507.A, -702.D, -902.A.4.

                              CONCLUSION

¶8            We affirm Faiz-Fahmy’s conviction and probation grant.

¶9            Defense counsel’s obligations pertaining to Faiz-Fahmy’s
representation in this appeal have ended. Defense counsel need do no more
than inform Faiz-Fahmy of the outcome of this appeal and her future
options, unless, upon review, counsel finds an issue appropriate for
submission to our supreme court by petition for review. See State v. Shattuck,
140 Ariz. 582, 584–85 (1984).

¶10           Faiz-Fahmy has thirty days from the date of this decision to
proceed, if she wishes, with an in propria persona petition for review. See
Ariz. R. Crim. P. 31.21. This court, on its own motion, also grants Faiz-
Fahmy thirty days from the date of this decision to file an in propria persona
motion for reconsideration. See Ariz. R. Crim. P. 31.20.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3